UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6208


TRAVIS LEQUINN SARVIS,

                Petitioner - Appellant,

          v.

FCI WILLIAMSBURG WARDEN CRUZ,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Terry L. Wooten, Chief District
Judge. (5:14-cv-02695-TLW)


Submitted:   April 1, 2015                 Decided:   April 7, 2015


Before KING, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Lequinn Sarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Travis    Lequinn        Sarvis,    a       federal    prisoner,     appeals       the

district     court’s     order     accepting         the     recommendation        of    the

magistrate     judge     and    denying       relief   on     his    28   U.S.C.    § 2241

(2012)   petition.         We    have     reviewed      the     record     and    find    no

reversible      error.         Accordingly,         although    we    grant      leave    to

proceed in forma pauperis, we affirm the district court’s order.

We   dispense    with     oral    argument         because     the   facts    and    legal

contentions     are    adequately        presented      in     the   materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              2